


THIS SEPARATION AGREEMENT, WAIVER AND FULL RELEASE (the “Agreement”) is made and
entered into by and between Consolidated-Tomoka Land Co. (“Consolidated Tomoka”
or the “Company”), including each of its past and present related entities
including affiliated associations, employee benefit plans, insurers,
subcontractors, successors and assigns, any and all past, current, and future
board members, officers, directors, employees, and agents and all persons acting
by, through, under, or in concert with any of them, both individually and as
agents or representatives of these entities, and Robert F. Apgar (“Mr. Apgar” or
the “employee”), 503 Victoria Hills Drive, DeLand, FL  32724 and his heirs,
beneficiaries, assigns, and personal representatives.
 
WHEREAS, Consolidated Tomoka desires to end amicably Mr. Apgar’s employment with
Consolidated Tomoka and to settle any existing or potential claims that the
employee may have against Consolidated Tomoka, whether known or unknown as of
this date, arising from his employment with Consolidated Tomoka, the parties
agree as follows:
 
1.
Under the terms set forth in this Agreement and in consideration of Mr. Apgar’s
commitments set forth below, Consolidated Tomoka shall pay to Mr. Apgar the sum
of One hundred nine thousand two hundred twenty six ($109,226) dollars.  From
these gross wages, Consolidated Tomoka will make all normal and required
deductions from the pay of Mr. Apgar and such other deductions that Mr. Apgar
may request.  This gross sum of $109,226 will be included as wages in the W-2
issued by Consolidated Tomoka  for Mr. Apgar for tax year 2009.  In addition,
Consolidated Tomoka agrees that it will pay continued major
medical/hospitalization insurance coverage for Mr. Apgar and his spouse pursuant
to COBRA through June 30, 2010. Beginning July 1, 2010, Mr. Apgar may continue
major medical/hospitalization insurance for he and his spouse pursuant to COBRA
and the cost of this continued insurance will be the responsibility of Mr.
Apgar. No other payments will be made to or on behalf of Mr. Apgar. These are
payments that Mr. Apgar would not be entitled to except for the provisions in
this Agreement. This Agreement will not affect Mr. Apgar’s right to his vested
pension benefit, Section 401(k) Plan benefits and his deferred compensation
benefit with Consolidated Tomoka.

 
2.           In consideration of the foregoing benefits:
 
 
(a) 
Mr. Apgar waives and releases Consolidated Tomoka, each of its past and present
related entities including affiliated associations, parent companies, employee
benefit plans, including the 401(k) Plan, insurers, subcontractors, successors
and assigns, and any and all of its and their past, current, and future
officers, directors, employees, and agents and all persons acting by, through,
under, or in concert with any of them, both individually and as agents or
representatives of these entities of and from, all claims, rights,
administrative charges, and causes of action, both known and unknown, in law or
in equity, of any kind whatsoever, that Mr. Apgar has or could have made against
Consolidated Tomoka through the date of signing this Agreement. Consolidated
Tomoka waives and releases Mr. Apgar of and from all claims, rights, charges,
and causes of action, both known and unknown, in law or in equity, of any kind
or nature whatsoever that Consolidated Tomoka could have made against Mr. Apgar
arising out of his employment with Consolidated Tomoka through the date of
signing of this Agreement except for any conduct or acts by him that were or are
a violation of any state or federal law. Mr. Apgar waives and releases
Consolidated Tomoka of and from all claims, rights, charges and causes of action
relating to or arising out of Mr. Apgar’s employment with, conditions of
employment with, compensation by, or separation and/or termination of employment
from Consolidated Tomoka, including, without limitation, any claims, rights,
charges or causes of action arising under Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act of 1967, as amended;
the Older Workers Benefit Protection Act of 1990; Executive Order Nos. 11246 and
11478; the Equal Pay Act of 1963, as amended; the Retirement Income Security Act
of 1974, as amended; the Rehabilitation Act of 1973, as amended; the Americans
With Disabilities Act of 1990, as amended; the Family and Medical Leave Act of
1993; the National Labor Relations Act of 1935, as amended; the Fair Labor
Standards Act of 1938, as amended; the Occupational Safety and Health Act of
1970, as amended; the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA), as amended; the Florida Civil Rights Act of 1992, as amended; any
Florida or federal Whistleblower laws; Florida Statutes, Sec.112.3187, 440.205,
and 448.102 and any other federal or state law or local ordinance, including any
suit in tort (including negligence and personal injury) or contract (whether
oral, written or implied), or any other common law or equitable basis of action,
except for any claim which may not lawfully be waived in this manner or a claim
that arises in the future.

 
   (b)  
Mr. Apgar agrees to be reasonably available for twelve (12) months to answer
questions that may arise regarding historical information or other issues
related to the Company, but such information, statements, or discussions are not
and will not be considered by the Company to be legal advice or consulting
services.

 
(c)  
Mr. Apgar agrees to resign from all Company positions including registered
agent  and any other Company related organizations.

 
(d)  
Payment pursuant to this separation agreement will be made in a lump sum within

two days after the rescission period has ended.
 
      (e)   Mr. Apgar’s last day will be December 31, 2009.
 
/s/WHM                             
/s/RFA                                
 
 

 
 
3.  
Mutual Non-Disparagement Except as required by law, Mr. Apgar and Consolidated
Tomoka agree to refrain from expressing (or causing others to express) to any
third party, any derogatory or negative opinions, comments, or statements, or
any other action of such a nature concerning Mr. Apgar and Consolidated Tomoka,
including to friends, current or former employees, elected or appointed
government officials, business associates, members of any bar association,
customers, the press, or vendors, or suppliers of Consolidated Tomoka.

 
 
All calls regarding Mr. Apgar’s employment and work history with the Company
shall be referred to the Human Resources Director, who will respond in
accordance with this Agreement and existing Company policy except when otherwise
required by law or governmental agency.

 
      4.
Non-Admission. Neither this Agreement, nor anything contained in it, shall be
construed as an admission by Mr. Apgar or by Consolidated Tomoka of any
liability, wrongdoing or unlawful conduct whatsoever and Mr. Apgar and
Consolidated Tomoka expressly deny engaging in any such conduct.

 
      5.
Severability. If a court of competent jurisdiction invalidates any provision of
this Agreement, then all of the remaining provisions of this Agreement shall
continue unabated and in full force and effect.

 
      6.
Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties and shall not be modified or superseded except upon express
written consent of the parties to this Agreement. This Agreement supersedes and
renders null and void any previous agreements or contracts, whether written or
oral, between Mr. Apgar and Consolidated Tomoka.

 
     7.
Governing Law. The laws of the State of Florida shall govern this Agreement.
Venue for any action under this Agreement will be in Volusia County, Florida.

 
     8.
Arbitration.  In the event a dispute arises out of this Agreement, the parties
agree to resolve all disputes through final and binding arbitration in
accordance with the Rules of the American Arbitration Association. The
prevailing party in any action to enforce the provisions of this Agreement will
be entitled to an award of their attorneys’ fees and costs.

 
     9.           Opportunity to Consider and Confer. Mr. Apgar acknowledges
that he:
 
(a)        has had the opportunity to consult with an attorney of his choice;
 
 
(b)
has been given a reasonable period of twenty-one (21) calendar days in which to
consider signing this Agreement;

 
 
(c)
fully understands and is in complete agreement with all of the terms of this
Agreement;

 
(d)       has signed this Agreement freely and voluntarily;
 
(e)       has not relied on any representation or statement made by Consolidated
Tomoka or any of Consolidated Tomoka’s agents or
     employees, except those set forth in this Agreement.
 
          (f )      
This Agreement has a seven day rescission period after signing.

 
/s/WHM                             
 /s/RFA                                

 
 
 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Consolidated
Tomoka and Mr. Apgar hereby execute this Agreement by signing below voluntarily
and with full knowledge of the significance of all of its provisions.
 
Executed at Daytona Beach, Florida, this 18th day of December, 2009.
 
Consolidated-Tomoka Land Co.
 
 
By: /s/William H. Munn            
William H. McMunn, President
 
Sworn to and subscribed before me this 18th day of  December, 2009.  Such person
did take an oath and:  (Notary must check applicable box).
 
x is/are personally known to me.
 
o produced a current driver's license as identification.
 
o produced ­­­_______________________ as identification.
 
                                        
 
                                                       By:/s/Linda
Crisp                 
                                         SIGNATURE OF NOTARY
 
{Notary Seal must be affixed}
 
Executed at Daytona Beach, Florida, this 18th day of December, 2009.
 
 
 
 
By: /s/Robert F. Apgar            
Robert F. Apgar
 
 
Sworn to and subscribed before me this 18th day of  December, 2009.  Such person
did take an oath and:  (Notary must check applicable box).
 
x is/are personally known to me.
 
o produced a current driver's license as identification.
 
o produced ­­­_______________________ as identification.
 
 
                                                       By: /s/Linda
Crisp                 
                                         SIGNATURE OF NOTARY
 
{Notary Seal must be affixed}
 

 

Back to 8K [apgar8k.htm]
